Judgments of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting defendants of the crime of book-making, reversed on the law and the facts, the information dismissed, and the fines remitted. The evidence of telephone talk heard by the police officers was not sufficiently connected with defendants and should not have been received. The remaining circumstantial evidence, including the wagering slips, which were not proved to be in the handwriting of defendants, was insufficient to establish guilt beyond a reasonable doubt. Adel, Nolan and Wenzel, JJ., concur; Lewis, P. J., and Johnston, J., dissent and vote to affirm.